        Case: 4:20-cv-01936-SRW Doc. #: 3 Filed: 01/21/21 Page: 1 of 2 PageID #: 4


                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                           )
                                                          )
                     Plaintiff,                           )
                                                          )
              v.                                          )          No. 4:20-cv-1936-SRW
                                                          )
    JEFFERSON COUNTY COURTS, et al.,                      )
                                                          )
                     Defendants.                          )

                                      MEMORANDUM AND ORDER

          This matter is before the Court upon the request of plaintiff Joseph Michael Devon Engel,

prison registration number 1069055, for leave to commence this civil action without prepayment of

the filing fee. 1 Plaintiff’s request will be denied, and this case will be dismissed without prejudice to

the filing of a fully-paid complaint.

          Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that were

dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon which

relief may be granted. 2 The Prison Litigation Reform Act of 1996 provides, in relevant part:

          In no event shall a prisoner bring a civil action ... under this section if the prisoner has,
          on three or more prior occasions, while incarcerated or detained in any facility, brought
          an action ... in a court of the United States that was dismissed on the grounds that it is
          frivolous, malicious, or fails to state a claim upon which relief may be granted, unless
          the prisoner is under imminent danger of serious physical injury.




1
    In the body of the complaint, plaintiff requests leave to proceed in forma pauperis.
2
 On September 9, 2020, plaintiff began filing civil actions in forma pauperis in this Court. To date, he has
initiated over 130 civil actions. As of December 22, 2020, at least three were dismissed for one of the reasons
enumerated in 28 U.S.C. § 1915(e)(2). See Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D.
Mo. Dec. 15, 2020); Engel v. United States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18,
2020); Engel v. Missouri Courts, et al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020); Engel v. Missouri
Department of Corrections, et al., No. 4:20-cv-1430 AGF (E.D. Mo. Dec. 22, 2020); Engel v. Probation and
Parole of Missouri, et al., No. 4:20-cv-1740 DDN (E.D. Mo. Dec. 22, 2020). In Engel v. Missouri Courts, et
al., No. 4:20-cv-1258-SPM (E.D. Mo. Dec. 21, 2020), the Court cautioned plaintiff to avoid the practice of
repeatedly filing frivolous and malicious complaints.
     Case: 4:20-cv-01936-SRW Doc. #: 3 Filed: 01/21/21 Page: 2 of 2 PageID #: 5


28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike even if

the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759, 1763

(2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he “is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

       Plaintiff filed the instant complaint against the Jefferson County Courts, the Jefferson County

Sheriff’s Office, and others identified via generic titles such as “Detectives,” “Shift Supervisors,” and

“Sgt.” He avers he is a sovereign citizen. In setting forth his statement of claim, plaintiff alleges:

“they deny me my religion and everyone their religion they have service on TV not real service at all

if your [sic] not that religion you are screwed for real no religious diet just kosher … it’s not right at

all.” Plaintiff seeks billions of dollars in relief from each defendant, as well as “5,000 stocks in all

banks top banks in U.S., top car & truck compa[nies], top computers compa[nies], top phone

compa[nies].”

       Plaintiff’s allegations do not establish that he is under imminent danger of serious physical

injury. As a result, he may not proceed in forma pauperis in this action. The Court will therefore deny

his request for leave to proceed in forma pauperis, and will dismiss this case without prejudice to the

filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this action.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the filing

of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       Dated this 21st day of January, 2021.

                                                  _______________________________________
                                                  E. RICHARD WEBBER
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                    2
